DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-9, 11, 17-20, 23-36, 39, 42, 46-54 have been amended.  Claim 55 has been added.  Claims 1-55 are pending and examined on the merits.

Information Disclosure Statement
NPL reference no. 90, of the IDS submitted 2/18/2021 has been lined through because the citation does not indicate a Title for the textbook, and it is unclear if “Nicholas W. Warne” is an Editor, or author of the textbook.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9-20, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26 are vague and indefinite in the recitation of “40-150 mM NaCl, or a pharmaceutically acceptable salt thereof” because NaCl is a pharmaceutically acceptable salt.  For purpose of examination “40-150mM NaCl” will be read as “40-150mM Arginine”.
Claims 1, 2, 9-20 are vague and indefinite because it is unclear if “pharmaceutically acceptable salt” as recited in claims 1 and 2 is in reference to arginine, or if “pharmaceutically acceptable salt” is in reference to histidine, aspartate, glutamine, glycine, proline, and methionine as well.  It is also unclear if the 10-1000mM in claim 1 refers only to the NaCl, KCl, Li, CaCl2, MgCl2, ZnCl2 and FeCl2 concertation or if 10-1000mM includes the concertation of the histidine, aspartate, glutamine, glycine, proline, methionine, arginine and pharmaceutically acceptable salt, as well.
It is unclear if 15-300mM in claim 2 refers to the NaCl, KCl and LiCl or if the15-300mM   includes the concertation of the histidine, aspartate, glutamine, glycine, proline, methionine, arginine and pharmaceutically acceptable salt, as well.
Claims 1, 2, 9-20 are vague and indefinite because claims 1 and 2 are not in the proper format of a Markush group which dictates that the selection made be made from the group consisiting of A, B and C.  In the instant case claims 1 and 2 recite selected from the group consisting of histidine, aspartate, glycine, proline, methionine, arginine “or” a pharmaceutically acceptable salt thereof.  Further, it is unclear if the following NaCl, KCl, Li, CaCl2, MgCl2, ZnCl2 and FeCl2 are part of the Markush group, or if all of the salts are required together in the formulation at a total concentration of 10mM to 1000mM, or 15 mM-300mM, respectively

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34, 36-44 and 46-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
(1) while being enabling for formulations comprising an anti-LAG3 antibody which is a bivalent antibody comprising the heavy and light chains of SEQ ID NO:57 and 35, and co-formulations of the anti-LAG3 antibody which is a bivalent antibody comprising the heavy and light chains of SEQ ID NO:57 and 35 with an anti-PD-1 antibody which is a bivalent antibody comprising the heavy and light chains of SEQ ID NO: 10 and 5, 
(2) does not reasonably provide enablement for formulations of any anti-LAG3 antibody, or coformulations of any anti-PD1 antibody, wherein either of the anti-LAG3 antibody is not a bivalent antibody comprising the heavy chain of SEQ ID NO: 57 and light chain of SEQ ID NO: 35 and the anti-PD-1 antibody is not a bivalent antibody comprising the heavy chain of SEQ ID NO:10 and the light chain of SEQ ID NO:5.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1-34, 36-44, 46-52 and 55 require a formulation of an anti-LAG3 antibody.  Claim 53 is drawn to a vessel or injection device comprising the formulation of an anti-LAG3 antibody.  Claims 36-42 specify that the formulation of the anti-LAG3 antibody further comprises a anti-PD-1 antibody. Claim 54 is drawn to a method of treating cancer or an infection in a patient comprising the admisntration of the formulation of claim 2.   Claim 43-52 and 55 are drawn to a formulation comprising an anti-LAG-3 antibody and an anti-PD-1 antibody.  
The specification teaches studies on the anti-LAG-3 antibody comprising SEQ ID NO: 35 and 57 wherein parameters effecting long-term stability, binding to cognate target as measured by ELISA, self-association, formation of aggregates and break down products as a function of excipients, concentrations and pH in a formulation of the antibody.   The specification teaches that co-formulations of the anti-LAG3 antibody comprising SEQ ID NO: 35 and 57 and the anti-PD-1 antibody comprising SEQ ID NO:5 and 10 exhibited similar or better stability than the formulation of anti-LAG3 comprising SEQ ID NO: 35 and 57.  
When given the broadest reasonable interpretation, claim 1 encompasses anti-LAG-3 antibody and antigen-binding fragment thereof, irrespective of primary sequence or antibody format, and includes anti-LAG3 from any species directed against LAG3 from any species, including single domain antibodies such as camelid; engineered anti-LAG3 fragments (Holliger and Hudson, Nature Biotechnology, 2005, Vol. 23, pp. 1126-1136), anti-LAG3 bispecific antibodies (Spiess et al, Molecular Immunology, 2015, vol. 67, pp. 95-106), “whole” bivalent anti-LAG3 having different isotypes other than the IgG4 isotype of the instant anti-LAG3 comprising SEQ ID NO:35 and 57.
Claims 2-33, 36-44, 46-52 and 55 require the anti-LAG3 antibody to comprise the CDR sequences of SEQ ID NO:39-41 and SEQ ID NO: 42, 59 and 44.  This fails to restrict the anti-LAG-3 antibody to a bivalent whole antibody comprising the entire heavy chain of SEQ ID NO:57 and the entire light chain of SEQ ID NO: 35 and admits of various antibody scaffold for the CDR sequences and various antibody formats which minimally require the CDR sequences from the light and heavy chains.  Claims 34 and 44  require the anti-LAG3 antibody to comprise  the heavy chain variable region of SEQ ID NO:58 and the light chain variable region of SEQ ID NO: 37. This fails to restrict the anti-LAG-3 antibody to a bivalent whole antibody comprising the entire heavy chain of SEQ ID NO:57 and the entire light chain of SEQ ID NO: 35 and admits various antibody formats which minimally require the variable heavy and light chain sequences (Holliger and Hudson, see Figure 1).  
Claims 36-38 require an anti-PD-1 antibody or antigen binding fragment thereof irrespective of primary sequence or antibody format, and includes anti-PD-1 antibody from any species directed against PD-1 from any species, including single domain antibodies such as camelid; engineered anti-PD-1 fragments (Holliger and Hudson (Nature Biotechnology, 2005, Vol. 23, pp. 1126-1136), anti-PD-1 bispecific antibodies (Spiess et al, Molecular Immunology, 2015, vol. 67, pp. 95-106), “whole” bivalent anti-PD-1 having different isotypes other than the IgG4 isotype of the instant anti-PD-1 comprising SEQ ID NO:5 and 10.
Claims 39, 42, 43, 46-52 and 55 require the anti-PD-1 antibody to comprise the CDR sequences of SEQ ID NO:1-3 and SEQ ID NO: 6-8.  This fails to restrict the anti-PD-1 antibody to a bivalent whole antibody comprising the entire heavy chain of SEQ ID NO:10 and the entire light chain of SEQ ID NO: 5 and admits of various antibody scaffold for the CDR sequences and various antibody formats which minimally require the CDR sequences from the light and heavy chains.  Claims 40 and 44 require the anti-PD-1 antibody to comprise  the heavy chain variable region of SEQ ID NO:9 and the light chain variable region of SEQ ID NO: 4. This fails to restrict the anti-PD-1 antibody to a bivalent whole antibody comprising the entire heavy chain of SEQ ID NO:10 and the entire light chain of SEQ ID NO: 5 and admits various antibody formats which minimally require the variable heavy and light chain sequences (Holliger and Hudson, see Figure 1).  
Sule et al (Molecular Pharmaceutics, 2012, Vol. 9, pp. 744-751) teach the complex interactions between pH and ionic strength which modulates self-association of antibodies in solution (title).  Sule et al teach that associative antibodies exhibit  undesirable solution properties including low solubility, high viscosity and/or opalescence and the aggregation of antibodies is particularly concerning because such aggregates can cause adverse immune reactions (page 744, lines 5-10).  Sule et al teach that the colloidal stability of antibodies is governed by intermolecular  self-interactions that involve amino acids  exposed on the antibody surface and include CDR region.  Sule et al teach that antibody colloidal stability can be altered by mutating  solvent exposed residues in either the antibody scaffold or CDRs to enhance repulsive interactions or modulating the solution environment.  One of skill in the art would reasonable conclude that the global solvent exposed residues in an antibody in solution will influence colloidal stability, not just the CDR residues which are solvent exposed because Sule et al teach that mutation of residues in the antibody scaffold as well as the CDRs can alter repulsive interactions.  Sule et al disclose data from three un-named antibodies wherein at low ionic strength, said antibodies are more associative at near-neutral pH 6 than at pH 4.4 and that said antibodies are less associative at pH 6 than at pH 4 under high ionic strength (page 747, lines 1-4).  Sule et al teach that at low pH vales, such as pH 4.4 that are far from the pI of the antibodies, it would be expected that the antibody-interactions observed for the three un-named antibodies  as a function of ionic strength  will be similar to other antibodies (page 748, second column, lines 10-14).  Sule et al teach that at higher pH values, such as pH 6, that are closer to the antibody isoelectric points, it would not be expected that the patterns of self-association observed from the three test antibodies  would be similar to other mAb due to difference in charge distribution on the antibody surface (page 748, second column, lines 17-21).  Sule et al teach that some previously reported antibodies are more associative at pH 6-6.5 at low ionic strength than at high ionic strength, and the opposite has also been observed in other antibodies (pp. 748-749, bridging sentence).
The instant claims encompass a wide range of ionic strengths, 10-1000mM and wide range of pH, 5-8 in claims 1 and 43 and 5-6.5 in claim 2 in addition to a wide range of primary amino acid sequences of the required antibodies.  The art teaches that pH closer to the antibody isoelectric point, the patter of charge distribution over the antibody surface would influence self-association.  Sule et al teach hat associative antibodies exhibit  undesirable solution properties including low solubility, high viscosity and/or opalescence and the aggregation of antibodies is particularly concerning because such aggregates can cause adverse immune reactions.  The specification provides objective evidence of desirable formulations of anti-LAG3 and coformulations of anti-LAG3 and anti-PD-1, wherein the anti-LAG3 antibody comprises SEQ ID NO: 35 and SEQ ID N: 57 and the anti-PD-1 antibody comprises SEQ ID NO:5 and SEQ ID NO:10.  The scope of the claims must be commensurate with the scope of the enablement set forth.  The specification provides no objective evidence that the broadly claimed anti-LAG-3 antibodies and anti-PD-1 antibodies  would avoid undesirable solution properties including low solubility, high viscosity and/or opalescence and the formation of aggregates and breakdown products.  One of skill in the art would be subject to undue experimentation in order to make the instant formulations and use the formulation of claim 2 in a method of treating cancer or infection in a patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-31, 33-35, and 43-45  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-17, 22-34, 36, 37, 39-47 of copending Application No. 17/291,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘701 application anticipate the instant claims.
Instant claim 1 is anticipated by claims 1 and 10 of the ‘701 application to the extent that a buffer at pH about 5-8 includes a pH of about 4.5-6.5 as in claim 1 of the ‘701 application and a pH of about 4.5-8 in claim 10 of the ‘701 application.  The excipient of histidine, aspartate, glutamine, glycine, proline, methionine, arginine or a pharmaceutically acceptable salt  at a total concentration of 10mM to 1000mM in instant claim 1 is anticipated by 40-150 mM arginine or a pharmaceutically acceptable salt in claim 1 of the ‘701 application, and an excipient selected from histidine, aspartate, glutamine, glycine, proline, methionine, arginine or a pharmaceutically acceptable salt at a total excipient concentration of 25-250mM in claim 10 of the ‘701 application.  The excipient of histidine, aspartate, glutamine, glycine, proline, methionine, arginine or a pharmaceutically acceptable salt  at a total concentration of 15mM to 300mM in instant claim 2 is anticipated  by the 40-150mM arginine or pharmaceutically acceptable salt required in claim 1 of the ‘701 application and the 25mM-250mM of total excipient concentration required in claim 10 of the ‘701 application. Instant claim 2 is anticipated by claims 1 and 10 of the ‘701 application to the extent that a buffer at pH about 5-6.5 includes a pH of about 4.5-6.5 as in claim 1 of the ‘701 application and is included in the pH of about 4.5-8 in claim 10 of the ‘701 application as exemplified by claims 30-34 which are dependent on claim 10.
Instant claim 43 is anticipated by claim 10 of the ‘701 application   to the extent that the excipient at a concertation of 25-250mM is arginine, and a pH of about 5-8 in instant claim 43 is anticipated by the pH of about 4.5-8 in claim 10 of the ‘701 application. 
Claims 3 and 4 are anticipated by claims 2, 3, 10, 12 and 13 of the ‘701 application
Claim 5 is anticipated by claim 14; claim 6 is anticipated by claim 16; claim 7 is anticipated by claim 13; claim 9 is anticipated by claims 30 and 31; claim 10 is anticipated by claim 31; claims 11-15 are anticipated by claims 22, 24, 25, 27, and 28, respectively; claim 16 is anticipated by claims 22 and 23 of the ‘701 application.  Claims 17 and 18 are anticipated by claim 29 of the ‘701 application.  Claims 19-23 are anticipated by claims 30-34.  Claim 24 is anticipated by claims 32 and 33; claim 25 and 26 are anticipated by claims 36 and 37, respectively.  Claims 27 and 28 are anticipated by claim 9 of the ‘701 application.  Claims 29-31 are anticipated by claims 40-42 of the ‘701 application.  Claims 33-35 are anticipated by claims 44-46; claim 36 is anticipated by claim 32.  Claim 43 is anticipated by claim 10.  Claim 44 is anticipated by claim 45 and claim 45 is anticipated by claim 46. 

It is noted that instant claims 1-35 do not require an anti-PD-1 antibody in addition to the anti-LAG3 antibody.  However, said claims are drawn to a formulation comprising anti-LAG3 antibodies, and as such, do not exclude the combination of the anti-LAG3 antibody with the anti-PD1 antibody required in the claims of the ‘701 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fandi et al (WO2016040238) disclose the anti-PD-1 antibody comprising the heavy chain of SEQ ID NO: 10 and the light chain of SEQID NO:5 which is Pembrolizumab: 

L47  ANSWER 5 OF 8  CAPLUS  COPYRIGHT 2022 ACS on STN 
AN   2016:384518  CAPLUS Full-text
DN   164:342307
TI   Methods for treating a disease using oral formulations of cytidine analogs
     in combination with an monoclonal antibody
IN   Fandi, Abderrahim; Reiser, David M.; Barton, Debora; Begic, Damir
PA   Switz.
SO   U.S. Pat. Appl. Publ., 52pp.
     CODEN: USXXCO
DT   Patent
LA   English
FAN.CNT 1
PI     
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     US 20160067336       A1   20160310    US 2015-14847570        20150908 
     CA 2960490           A1   20160317    CA 2015-2960490         20150908 
     WO 2016040238        A1   20160317    WO 2015-US48812         20150908 
     AU 2015315435        A1   20170323    AU 2015-315435          20150908 
     CN 106604745         A    20170426    CN 2015-80048157        20150908 
     KR 2017045237        A    20170426    KR 2017-7006031         20150908 
     IL 250887            A    20170430    IL 2015-250887          20150908 
     EP 3191104           A1   20170719    EP 2015-766985          20150908 
     JP 2017526700        T    20170914    JP 2017-513044          20150908 
     MX 2017002875        A    20170530    MX 2017-2875            20170303 
PRAI US 2014-62047463     P    20140908     
     WO 2015-US48812      W    20150908     
PSPI 
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     US 20160067336       A1   Dead            20201120
     CA 2960490           A1   Dead            20210514
     WO 2016040238        A1   Dead            20201202
     AU 2015315435        A1   Dead            20201121
     CN 106604745         A    Dead            20201121
     KR 2017045237        A    Alive           20201121
     EP 3191104           A1   Dead            20201202
     MX 2017002875        A    Alive           20201121
OS   CASFORMULTNS 2016:384518
IT   1374853-91-4, Pembrolizumab
     RL: PAC (Pharmacological activity); THU (Therapeutic use); BIOL
     (Biological study); USES (Uses)
        (methods for treating disease o using oral formulations of cytidine
        analogs in combination with monoclonal antibody)
RN   1374853-91-4  CAPLUS      
CN   Immunoglobulin G4, anti-(human protein PDCD1 (programmed cell death 1))
     (human-Mus musculus monoclonal heavy chain), disulfide with human-Mus
     musculus monoclonal light chain, dimer  (CA INDEX NAME)
 
NTE  multichain
     modified (modifications unspecified)
 
SEQ      1 QVQLVQSGVE VKKPGASVKV SCKASGYTFT NYYMYWVRQA PGQGLEWMGG
        51 INPSNGGTNF NEKFKNRVTL TTDSSTTTAY MELKSLQFDD TAVYYCARRD
       101 YRFDMGFDYW GQGTTVTVSS ASTKGPSVFP LAPCSRSTSE STAALGCLVK
       151 DYFPEPVTVS WNSGALTSGV HTFPAVLQSS GLYSLSSVVT VPSSSLGTKT
       201 YTCNVDHKPS NTKVDKRVES KYGPPCPPCP APEFLGGPSV FLFPPKPKDT
       251 LMISRTPEVT CVVVDVSQED PEVQFNWYVD GVEVHNAKTK PREEQFNSTY
       301 RVVSVLTVLH QDWLNGKEYK CKVSNKGLPS SIEKTISKAK GQPREPQVYT
       351 LPPSQEEMTK NQVSLTCLVK GFYPSDIAVE WESNGQPENN YKTTPPVLDS
       401 DGSFFLYSRL TVDKSRWQEG NVFSCSVMHE ALHNHYTQKS LSLSLGK

      
         1 EIVLTQSPAT LSLSPGERAT LSCRASKGVS TSGYSYLHWY QQKPGQAPRL
        51 LIYLASYLES GVPARFSGSG SGTDFTLTIS SLEPEDFAVY YCQHSRDLPL
       101 TFGGGTKVEI KRTVAAPSVF IFPPSDEQLK SGTASVVCLL NNFYPREAKV
       151 QWKVDNALQS GNSQESVTEQ DSKDSTYSLS STLTLSKADY EKHKVYACEV
       201 THQGLSSPVT KSFNRGEC
      
         
Ayers et al (WO2016/168133) disclose a liquid formulation of Pembrolizumab comprising 25 mg/ml pembrolizumab, 7% sucrose, .02% (W/V) polysorbate 80 in 10 mM histidine buffer at pH 5.5 (page 57, lines 14-16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643